The Full Commission has reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner George T. Glenn, II, and the briefs and arguments on appeal. Having reviewed the record herein, the Full Commission finds that this case cannot properly be decided until all necessary parties have been added.
Therefore, pursuant to its authority under G.S. § 97-85 and in the interest of justice:
IT IS HEREBY ORDERED that this case is REMANDED to a Deputy Commissioner for a hearing de novo;
ADDITIONALLY, the Full Commission finds that the Industrial Commission has jurisdiction over this claim and all necessary parties, the provisions of N.C. Gen. Stat § 97-24 being a condition precedent to the Commission having jurisdiction, not a true statute of limitations. Belfield v. WeyerhaeuserCo., 77 N.C. App. 332, 335 S.E.2d 44 (1985).
IT IS FURTHER ORDERED that employers Judy Jackson Grading, Benny Dell Grading, and Nello Teer, along with the appropriate workers compensation carriers and/or administrators, be deemed NECESSARY PARTIES and be ADDED as PARTY DEFENDANTS.
No additional costs are assessed at this time.
S/_____________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ BERNADINE S. BALLANCE COMMISSIONER
S/_____________ RENEE C. RIGGSBEE COMMISSIONER